 ICIntheMatter of THEWEISBERG BAER COMPANYandLOCAL1227 OFTHE UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,(C. I. O.)Case No. R-4680-Decided January 26, 1943Jurisdiction: millwork manufacturing industry.Practice and Procedure: petition dismissed where there was no appropriate unitwithin its scope; unit comprising production employees engaged in the processof constructing or handling boxes not constituting an identifiable class ofworkers held' inappropriate.Mr. Harry Schulman,of New York City, for_tlie Company.Mr. Frank Scheiner,of New York City, for the C. I. O.Mr. Thomas E. KerwinandMr. Arthur P. Lawler,both of NewYork City, for the A. F. of L.Mr. A. Summer Lawrence,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Local 1227 of the United Electrical,Radio and Machine Workers of America, C. L 0., herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Weisberg Baer Com-pany, Astoria, New York, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Jack Davis,,Trial Examiner., Said hearing was heldinNew York City on December 15, 1942. The Company and theC. I. O. appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses and to introduceevidence bearing on the issues.'The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:1Besides the Company and the C I. 0, there appeared at the hearing representativesof the New Yoik District Council, United Brotherhood of Carpenters & Joiners of America,A. F. of L , heiein refereed to as the A. F of L The A F of L, after reaching, agieementwith the C. I O. with respect to a division of jurisdiction withdrew from the hearing.47 N. L. R B., No. 5.26 THE WEISBERG BAER COMPANY27FINDINGS OFFACTI.THE BUSINESSOF THE COMPANYThe Weisberg Baer Company, a New York corporation having itsprincipal office and plant, at Astoria, New York, is engaged in themanufacture, sale, and distribution of windowframes,'.sash, doors,millwork and box construction.During the 6 months preceding No-vember 16, 1942, the Company purchased for use in its Astoria, NewYork, plant, raw materials consisting of lumber, plywood', steel andrepresents the value of raw materials shipped from points outside theState of New York. During the same period, the Company rhaalu-factured and sold finished products valued at approximately $500,000,of which $400,000 represents the value of, products shipped to pointsoutside the State of New York.-The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 1227 of the United Electrical, Radio and Machine Workersof America, is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.III.T" ALLEGED QUESTION CONCERNING THE REPRESENTATION OF EM-PLOYEES OF THE COMPANY WITHIN AN APPROPRIATE UNITThe C. I. O. claimed originally in its petition an appropriate. unitconsisting of "all production employees not now covered by an existingcontract between the employer and other Unions on behalf of suchemployees."At the hearing, however, the C. I. O. by agreement withthe A. F. of L. ' modified its position by requesting the inclusion orexclusion of employees according to whether or not they were engagedin the process of constructing or handling boxes as distinguished fromother work carried on by the Company.2-While the unit as outlined above would appear to be based on-thetheory of a departmental unit, such theory is inapplicable in the pres-ent instance due to the fact that the Company has no box, departmentas such but carries on its box construction work in scattered sectionsof the plant in connection with its- door, sash and millwork.More-2 The proposed unit as modified at the hearing, comprises solderers, solderers' helpers,allmetal workers, buffers, general helpers and general laborers primarily connected withbox construction and box handling but excluding foremen, executives, office employees, theplant engineer (a supervisor), the machinist (a supervisor), the timekeeper (a supervisor),painters, painters' helpers, glaziers, carpenters and their helpers (specifically bench hands,machine men and millman), and general laborers and yardmen primarily employed inconstructing or handling materials and products other than boxes 28 1 DECISIONS OF NATIONAL LABOR RELATIONS BOARDover, the proposed unit does not embrace all employees whose work isrelated to box construction, because the C. I. .0., by agreement withthe A. F. of L., would exclude carpenters, painters, and their helpers,who are engaged in box construction.However, apart from the failure of the proposed unit to satisfythe requirements of either a craft or departmental unit, the proposedunit is, in our opinion, open to the more serious objection that itdoes not present a clearly identifiable group of employees appropriatefor the purposes of collective bargaining.Aside from the exclusionof employees covered by existing contracts between the Company andthe A.' F. of L., the C. I. 0. would exclude from its proposed unitcertain helpers and laborers who, so far as their duties are concerned,are not distinguishable from other helpers and laborers whom theC. I. 0. would specifically include as primarily concerned with the,construction and handling of boxes.Thus, with respect to the inclu-sion or exclusion of, helpers, it appears that solderers' -helpers arenot confined to helping solderers with whom it is suggested theybe included in. the appropriate unit, but frequently do the work ofcleaners together with other kinds of unskilled work unrelated tobox construction.Moreover, solderers'-helpers are apparently inter-C. I. 0. would exclude from the appropriate unit and who togetherwith solderers' helpers constitute a group of general helpers nototherwise distinguishable from the general mass of unskilled em-ployees of the Company. Similarly with respect to those laborerswhom the C. I. 0. would include as primarily concerned with theconstruction or handling of boxes, it appears not only that these.laborers work alternately on boxes or other products and materialsaccording to, the needs at the Company, but also that it is not possibleto segregate such laborers who may devote the major part of theirtime to box work from other laborers who are primarily concernedwith door, sash and millwork and whose exclusion is requested bythe C. I. 0.In the light of the foregoing facts, it is clear that the unit describedby the C. I. 0. is not confined to an identifiable class of employeesbut,would. establish a group neither, departmental nor craft, norotherwise sufficiently definite to permit practical ascertainment thereofamong the employees of the Company .3 - Under these circumstances,,we find that the unit urged. by the C. I. 0. is inappropriate for thepurposes of collective bargaining.representation of employees of the Company in an appropriate bar-;SeeMatter of Dooley's BasincEDry Dock, Inc.andUnited Brotherhood of Carpenters& Joiners of America,,Local 1394,A. F.of L.,43 N. L.R. B. 745.1 THE WEISBERG BAER COMPANY29gaining unit. ' The petition for investigation and certification ofrepresentatives will be dismissed.ORDERUpon the basis of the foregoing findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives'filedby Local 1227 of the United Electrical, Radio and Machine Workersof America, affiliated ;with the C. I. 0., be, and it hereby is, dismissed.